Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment including amended claims filed on 10/19/2021 has been entered.
Claims 1-20 have been examined.
The claim objections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 10/19/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 5592235).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the fuse bus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”) in view of Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”).

As per claim 1, Nagai et al. teach an apparatus comprising: an error correcting code (ECC) circuit configured to receive first fuse data via the fuse bus (fig. 8, para. 106, the data read from the fuse elements is decoded by the error correction circuit through the transfer path) wherein the ECC circuit is configured to perform an ECC operation on the first fuse data to provide corrected first fuse data (para. 107, the correct data can be latched by utilizing the error 
However Nagai et al. do not explicitly teach an error correcting code (ECC) circuit configured to receive first data and second data, wherein the ECC circuit is configured to perform an ECC operation on the first data based on a portion of the second data to provide corrected first data.
Minzoni in an analogous art teaches an error correcting code (ECC) circuit configured to receive first data and second data, wherein the ECC circuit is configured to perform an ECC operation on the first data based on a portion of the second data to provide corrected first data (fig. 5, para. 72, when error correction is performed, the data (first data) and parity bits (second data) are read from the memory array; para. 74, the ECC error correction function, data errors can be detected and corrected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Minzoni by including additionally an error correcting code (ECC) circuit configured to receive first data and second data, wherein the ECC circuit is configured to perform an ECC operation on the first data based on a portion of the second data to provide corrected first data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction on data based on the parity data.
Nagai et al. and Minzoni do not explicitly teach to receive an enable signal; the
ECC circuit is configured to provide one of the first data or the corrected first data at an output based on the enable signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication and Minzoni’s Patent Application Publication with the teachings of Park et al. by including additionally to receive an enable signal; the ECC circuit is configured to provide one of the first data or the corrected first data at an output based on the enable signal.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide error corrected data based on the enable signal.

As per claim 2, Nagai et al., Minzoni and Park et al. teach the additional limitations.
Nagai et al. teach fuse data (fig. 8, para. 106, the data read from the fuse elements).
Minzoni teaches that the ECC circuit includes ECC logic configured to perform the ECC operation on the first data based on an ECC encoded in the portion of the second data (fig. 5, para. 72, when error correction is performed, the data (first data) and parity bits (second data) are read from the memory array; para. 74, the decoding enable signal enables the ECC error correction function, and data errors can be detected and corrected).

As per claim 4, Nagai et al., Minzoni and Park et al. teach the additional limitations.

Minzoni teaches that the ECC circuit is configured to provide the data in response to the enable signal having a first value (para. 73, the decoding signal disables the ECC correction function, the ECC error correction function cannot be used).

As per claim 9, Nagai et al., Minzoni and Park et al. teach the additional limitations.
Nagai et al. teach a fuse array configured to provide the first and second fuse data (para. 106, the data read from the fuse elements).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 1 above, and further in view of Rahul et al. (US 8972835 B1, “Encoding and decoding of information using a block code matrix”).

As per claim 3, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Nagai et al. teach fuse data (fig. 8, para. 106, the data read from the fuse elements).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the ECC circuit includes a set of multiplexers configured to provide the first data in response to the enable signal having a first value and to provide the corrected first data in response to the enable signal having a second value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Rahul et al. by including additionally that the ECC circuit includes a set of multiplexers configured to provide the first data in response to the enable signal having a first value and to provide the corrected first data in response to the enable signal having a second value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide corrected data based on the error correction enable signal.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 4 above, and further in view of Matsuo et al. (US 6335645 B1, “Semiconductor integrated circuit having built-in self-test circuit”).

As per claim 5, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 4 (as rejected above).
Minzoni teaches the enable signal having a second value (para. 74, the decoding enable signal enables the ECC error correction function).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the ECC circuit is configured to provide a source voltage to the second latch circuit.
Matsuo et al. in an analogous art teach that the ECC circuit is configured to provide a source voltage to the second latch circuit (col. 7, lines 63-64, the electric source voltage input to the latch circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Matsuo et al. by including additionally that the ECC circuit is configured to provide a source voltage to the second latch circuit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to deactivate the fuse latch circuits preventing enabling a replacement row or column of memory cells.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”), and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) and Matsuo et al. (US 6335645 B1, “Semiconductor integrated circuit having built-in self-test circuit”) as applied to claim 5 above, CHOI et al. (US 20110280086 A1, “SEMICONDUCTOR MEMORY DEVICE AND SEMICONDUCTOR MEMORY SYSTEM”).

As per claim 6, Nagai et al., Minzoni, Park et al and Matsuo et al. substantially teach the claimed invention described in claim 5 (as rejected above).
Matsuo et al. teach the second latch circuit (col. 7, lines 63-64, the electric source voltage input to the latch circuit).
Nagai et al. teach fuse data (fig. 8, para. 106, the data read from the fuse elements).
However Nagai et al., Minzoni, Park et al. and Matsuo et al. do not explicitly teach a set of multiplexers configured to selectively provide the second data or the source voltage based on the enable signal.
CHOI et al. in an analogous art teach a set of multiplexers configured to selectively provide the second data or the source voltage based on the enable signal (claim 19, a multiplexer having a first input end that receives data and a second input end that receives a source voltage, and selectively outputs the data or the source voltage in response to an activated control signal (enable signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication, Park et al.’s patent and Matsuo et al.’s patent with the teachings of CHOI et al. by including additionally a set of multiplexers configured to selectively provide the second data or the source voltage based on the enable signal.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide the fuse data or the source voltage to the latch circuit to selectively replace a group of defective memory cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 1 above, and further in view of Adams et al. (US 20040153900 A1, “Automation of fuse compression for an ASIC design system”).

As per claim 7, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the latch circuit is configured to selectively replace a row of defective memory cells.
Adams et al. in an analogous art teach that the latch circuit is configured to selectively replace a row of defective memory cells (para. 37, latch enables said row of redundant addresses to replace said row of defective addresses, the SRAM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Adams et al. by including additionally that the latch circuit is configured to selectively replace a row of defective memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data in the defect free row of memory cells.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 1 above, and further in view of Ikehashi et al. (US 20020048191 A1, “Semiconductor device and testing method thereof”).

As per claim 8, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the latch circuit is configured to selectively replace a column of defective memory cells.
Ikehashi et al. in an analogous art teach that the latch circuit is configured to selectively replace a column of defective memory cells (para. 70, replacing a defective column in a semiconductor device; para. 68, the semiconductor device comprising a memory cell array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Ikehashi et al. by including additionally that the latch circuit is configured to selectively replace a column of defective memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data in the defect free column of memory cells.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1,  as applied to claim 1 above, and further in view of Anderson et al. (US 6732266 B1, “Method and apparatus for reconfiguring circuit board and integrated circuit packet arrangement with one-time programmable elements”).

As per claim 10, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the ECC circuit is configured to receive the enable signal via third fuse data.
Anderson et al. in an analogous art teach that the ECC circuit is configured to receive the enable signal via third fuse data (col. 7, lines 48-50, a signal is provided to that selectively enables error correcting code (ECC) according to the state of the fuse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Anderson et al. by including additionally that the ECC circuit is configured to receive the enable signal via third fuse data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide corrected data based on the error correction enable signal.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”) in view of Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”).

As per claim 11, Nagai et al. teach an apparatus comprising: a fuse array configured to provide first fuse data to a fuse bus; a fuse logic circuit configured to receive the first fuse data via the fuse bus, the fuse logic circuit configured to perform an error correcting code (ECC) operation on the first fuse data to provide corrected first fuse data (fig. 8, para. 106, the data read from the fuse elements is decoded by the error correction circuit through the transfer path; para. 107, the correct data can be latched by utilizing the error correction function of the error correction circuit) and a latch circuit comprising a plurality of latches configured to selectively replace a group of defective memory cells based on the output first fuse data (fig. 8, para. 103, the decoded and corrected data is latched by latch circuits; para. 100, fuse elements store data for a remedy of a defection cell).
However Nagai et al. do not explicitly teach to perform an error correcting code (ECC) operation on the first data using an ECC encoded in the second data to provide corrected first data. Minzoni in an analogous art teaches to perform an error correcting code (ECC) operation on the first data using an ECC encoded in the second data to provide corrected first data (fig. 5, para. 72, when error correction is performed, the data (first data) and parity bits (second data) are read from the memory array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Minzoni by including additionally to perform an error correcting code (ECC) operation on the first data using an ECC encoded in the second data to provide corrected first data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide corrected data based on the ECC (error correction code).

to provide one of the corrected first data or the first data as output first data based on a mode of operation.
Park et al. in an analogous art teach that the logic circuit is configured to provide one of the corrected first data or the first data as output first data based on a mode of operation (col. 4, lines 20-22, a multiplexer for selecting and outputting one of the signal output from the TCM decoder (the corrected first data) and the discriminating means (the first data) according to the first switching means (provides mode of operation); col. 5, lines 51-53, the multiplexer selects one of the signals output from TCM decoder (the corrected first data) and discriminator (the first data) according to the control of switch (provides mode of operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication and Minzoni’s Patent Application Publication with the teachings of Park et al. by including additionally that the logic circuit is configured to provide one of the corrected first data or the first data as output first data based on a mode of operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide error corrected data based on the mode of operation.

As per claim 12, Nagai et al., Minzoni and Park et al. teach the additional limitations.
Nagai et al. teach to provide the second fuse data as output second fuse data and the output first fuse data (para. 71, fuse data read from the fuse elements is latched in latch circuits).
Minzoni teaches that while in a first mode of operation, the logic circuit is configured to provide the first data as the output data (para. 73, the decoding signal disables the ECC correction function, the ECC error correction function cannot be used).

As per claim 14, Nagai et al., Minzoni and Park et al. teach the additional limitations.
Nagai et al. teach a second latch circuit configured to selectively replace a second group of defective memory cells based on the second output fuse data (para. 71, fuse data read from the fuse elements is latched in latch circuits; para. 70, fuse elements store data to perform remedy of a defective cell).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 12 above, and further in view of CHOI et al. (US 20110280086 A1, “SEMICONDUCTOR MEMORY DEVICE AND SEMICONDUCTOR MEMORY SYSTEM”).

As per claim 13, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 12 (as rejected above).
Nagai et al. teach fuse data (fig. 8, para. 106, the data read from the fuse elements).
Minzoni teaches that while in a second mode of operation, the logic circuit is configured to provide the corrected first data as the output first data (para. 74, the decoding enable signal enables the ECC error correction function, and data errors can be detected and corrected).
However Nagai et al., Minzoni and Park et al. do not explicitly teach to provide a source voltage as output second fuse data.
CHOI et al. in an analogous art teach to provide a source voltage as output second data (claim 19, outputs the source voltage in response to an activated control signal (enable signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to deactivate the latches to prevent replacing defective memory cells.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 11 above, and further in view of Anderson et al. (US 6732266 B1, “Method and apparatus for reconfiguring circuit board and integrated circuit packet arrangement with one-time programmable elements”).

As per claim 15, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 11 (as rejected above).
However Nagai et al., Minzoni and Park et al. do not explicitly teach that the fuse logic circuit is configured to determine the mode of operation based on third fuse data.
Anderson et al. in an analogous art teach that the fuse logic circuit is configured to determine the mode of operation based on third fuse data (col. 7, lines 48-50, a signal is provided to that selectively enables (mode of operation) error correcting code (ECC) according to the state of the fuse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Anderson et al. by 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide corrected data based on the error correction enable signal.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”) in view of Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”).

As per claim 16, Nagai et al. teach a method comprising: receiving, at an error correcting code (ECC) circuit, and first fuse data from a fuse array (fig. 8, para. 106, the data read from the fuse elements is decoded by the error correction circuit through the transfer path); performing an ECC operation on the first fuse data to provide corrected first fuse data (para. 107, the correct data can be latched by utilizing the error correction function of the error correction circuit) and providing the corrected first fuse data to a latch circuit configured to selectively replace a group of defective memory cells (fig. 8, para. 103, the decoded and corrected data is latched by latch circuits; para. 100, fuse elements store data for a remedy of a defection cell).
However Nagai et al. do not explicitly teach receiving, at an error correcting code (ECC) circuit, first data and second data; performing an ECC operation on the first data based on a portion of the second data to provide corrected first data.
Minzoni in an analogous art teaches receiving, at an error correcting code (ECC) circuit, first data and second data; performing an ECC operation on the first data based on a portion of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Minzoni by including additionally receiving, at an error correcting code (ECC) circuit, first data and second data; performing an ECC operation on the first data based on a portion of the second data to provide corrected first data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction on data based on the parity data.
Nagai et al. and Minzoni do not explicitly teach receiving, an enable signal from
a programmable options circuit; in response to the enable signal having a first value, providing the corrected first data; in response to the enable signal having a second value, providing the first data.
Park et al. in an analogous art teach receiving, an enable signal from a programmable options circuit; in response to the enable signal having a first value, providing the corrected first data; in response to the enable signal having a second value, providing the first data (col. 4, lines 20-22, a multiplexer for selecting and outputting one of the signal output from the TCM decoder (the corrected first data) and the discriminating means (the first data) according to the first switching means (the enable signal from a programmable options circuit); col. 5, lines 51-53, the multiplexer selects one of the signals output from TCM decoder (the corrected first data) and discriminator (the first data) according to the control of switch (the enable signal from a programmable options circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication and 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide error corrected data based on the enable signal.

As per claim 17, Nagai et al. and Minzoni and Park et al. teach the additional limitations.
Nagai et al. teach fuse data (fig. 8, para. 106, the data read from the fuse elements).
Minzoni teach performing the ECC operation on the first data based on an ECC encoded in the portion of the second data (fig. 5, para. 72, when error correction is performed, the data (first data) and parity bits (second data) are read from the memory array; para. 74, the decoding enable signal enables the ECC error correction function, and data errors can be detected and corrected).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 16 above, and further in view of CHOI et al. (US 20110280086 A1, “SEMICONDUCTOR MEMORY DEVICE AND SEMICONDUCTOR MEMORY SYSTEM”).

As per claim 18, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 16 (as rejected above).

Minzoni teaches the enable signal having a first value (para. 73, the decoding signal disables the ECC correction function, the ECC error correction function cannot be used).
However Nagai et al., Minzoni and Park et al. do not explicitly teach providing a source voltage in response to the enable signal having a second value.
CHOI et al. in an analogous art teach providing a source voltage in response to the enable signal having a second value (claim 19, outputs the source voltage in response to an activated control signal (enable signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of CHOI et al. by including additionally providing a source voltage in response to the enable signal having a second value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to deactivate the second latch circuit to prevent replacing defective memory cells.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 16 above, and Adams et al. (US 20040153900 A1, “Automation of fuse compression for an ASIC design system”).

As per claim 19, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 16 (as rejected above).
Nagai et al. teach the one of the first fuse data or the corrected first fuse data (fig. 8, para. 103, the decoded and corrected data is latched by latch circuits; para. 106, the data read from the fuse elements).
However Nagai et al., Minzoni and Park et al. do not explicitly teach selectively replacing a row of defective memory cells.
Adams et al. in an analogous art teach selectively replacing a row of defective memory cells (para. 37, latch enables said row of redundant addresses to replace said row of defective addresses, the SRAM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Adams et al. by including additionally selectively replacing a row of defective memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data in the defect free row of memory cells.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20050076274 A1, “Semiconductor integrated circuit”), Minzoni (US 20180336959 A1, “METHOD OF ECC ENCODING A DRAM AND DRAM”) and Park et al. (US 5592235, “Terrestrial/cable broadcasting signal receiver for HDTV”) as applied to claim 16 above, and Ikehashi et al. (US 20020048191 A1, “Semiconductor device and testing method thereof”).

As per claim 20, Nagai et al., Minzoni and Park et al. substantially teach the claimed invention described in claim 16 (as rejected above).
Nagai et al. teach the one of the first fuse data or the corrected first fuse data (para. 103, the decoded and corrected data is latched by latch circuits; para. 106, the data read from the fuse elements).
However Nagai et al., Minzoni and Park et al. do not explicitly teach selectively replacing a column of defective memory cells.
Ikehashi et al. in an analogous art teach selectively replacing a column of defective memory cells (para. 70, replacing a defective column in a semiconductor device; para. 68, the semiconductor device comprising a memory cell array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Minzoni’s Patent Application Publication and Park et al.’s patent with the teachings of Ikehashi et al. by including additionally selectively replacing a column of defective memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data in the defect free column of memory cells.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US 20190196904 A1, publication date: June 27, 2019) discloses that a memory device includes: a non-volatile memory circuit suitable for storing defective column information; a 

Matsuo (US 8325548 B2, date issued: December 4, 2012) discloses that a semiconductor device includes a first memory including a first memory cell and a first redundant memory cell; a first test circuit configured to test the first memory and output first defect information indicating a defective portion included in the first memory cell; a first storage part; and a first control circuit configured to, based on unmodified information stored in the first storage part, and the first defect information, determine modified information to be stored in the first storage part, wherein the first memory identifies the defective portion based on the modified information of the first storage part and replaces the first memory cell including the defective portion with the first redundant memory cell (abstract).

Shuma (US 7689881 B2, date issued: March 30, 2010) discloses a memory sub-system and a method for operating the same. The memory sub-system includes (a) a main memory, (b) an ECC circuit, (c) a hard fail identifier circuit, (d) a repair circuit, (e) a redundant memory, and (f) a threshold setting circuit. The ECC circuit is capable of (i) detecting a first bit fail, (ii) sending an error flag signal to the hard fail identifier circuit, (iii) sending a first location address, a first bit .



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111